Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The amendment filed on October 5, 2021 has been considered.

Drawings

The drawings were received on October 5, 2021.  These drawings are acceptable.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 10, and 16 recite an abstract idea of “selecting an iso-value in the implicit stratigraphic model” (Mental Process), “defining … a geologically-consistent interval in the implicit stratigraphic model based at least partially on a position of the iso-value in the implicit stratigraphic model” (Mental Process), “calculating one or more attributes of the plurality of seismic traces in the interval” (Mathematical Concept).

Accordingly, the claims and their dependents are patent eligible under 35 USC 101.
Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method for processing seismic data, comprising constructing one or more stratigraphic traces oriented perpendicular to or along a gradient of a stratigraphic function on which the implicit stratigraphic model is based, wherein the one or more stratigraphic traces are constructed based on one or more of the plurality of seismic traces, and wherein the one or more attributes are calculated based on the one or more stratigraphic traces (claims 1, 16) or constructing one or more stratigraphic traces based on the implicit stratigraphic model and a plurality of seismic traces at least partially in the interval, wherein constructing comprises: determining that at least one of the plurality of seismic traces intersects an unconformity in the interval; and adjusting the interval with respect to the at least one of the plurality of seismic traces, such that the at least one of the plurality of seismic traces is only considered for inclusion in the one or more stratigraphic traces on one side of the unconformity (claim 10) is not disclosed, suggested, or made obvious by the prior art of record.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Souche et al. (“Construction of Structurally and Stratigraphically Consistent Structural Models Using the Volume-Based Modelling Technology: Applications to an Australian Dataset”) discloses techniques and algorithms for building consistent and accurate structural models of the subsurface in structurally and stratigraphically complex areas (Abstract). Souche et al. does not disclose constructing one or more stratigraphic traces oriented perpendicular to or along a gradient of a stratigraphic function on which the implicit stratigraphic model is based. Souche et al. further discloses unconformities and conformance relationships (page 5).  However, Souche et al. does not disclose adjusting an interval with respect to the at least one of the plurality of seismic traces, such that the at least one of the plurality of seismic traces is only considered for inclusion in the one or more stratigraphic traces on one side of the unconformity.
Li et al. (US 2021/0223428) discloses a related method for modeling a subsurface volume (Abstract, lines 1-2). Li et al. has a later filing date.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        October 9, 2021